DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Examiner’s Comment
The present Corrected Notice of Allowability replaces that of May 4, 2022 for the purpose of attaching the Examiner’s Amendment agreed upon by the Applicants.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shu Chen on April 15, 2022.

The application has been amended as follows: 

Replace the present claim set with the following:
1-66. (Canceled)

67. (Previously Presented) An automotive or architectural glazing, comprising:
a glass product comprising first and second surfaces, wherein the first surface faces an exterior side of the automotive or architectural glazing and the second surface faces an interior side of the automotive or architectural glazing, wherein the glass product comprises at least one glass substrate; and
a functional nano-structured coating having at least one function from a functional material applied to a precursor nano-structured coating having a porous surface, wherein the functional material coats the precursor nano-structured coating within the porous surface and comprises at least one Low-Emissivity (Low-E) functional material, at least one infrared absorbing coating or at least one conductive coating, and wherein the precursor nano-structured coating comprises nano-pores less than or equal to 400 nm in diameter and the functional nano-structured coating is from 50 nm to 1 μm thick.

68. (Previously Presented) The glazing according to claim 67, wherein the glass product comprises:
a first glass substrate and a second glass substrate, wherein the first glass substrate comprises the first surface of the glass product and the second glass substrate comprises the second surface of the glass product; and
at least one polymer interlayer, wherein the first and second glass substrates are spaced apart from each other with the at least one polymer interlayer therebetween.

69. (Previously Presented) The glazing according to claim 67, wherein the functional material comprises particles which at least partially migrate into the precursor nano-structured coating.

70. (Canceled)

71. (Previously Presented)  The glazing according to claim 67, further comprising an undercoating passivation layer between the functional nano-structured coating and the glass product.

72. (Previously Presented) The glazing according to claim 67, wherein the functional nano-structured coating comprises silica-rich structures and sodium-borate-rich portions.

73. (New) The glazing according to claim 67, wherein the glazing comprises a vehicle window.

74. (New) The glazing according to claim 67, wherein the functional nano-structured coating is provided on the first surface of the glass product facing a vehicle exterior.

75. (New) The glazing according to claim 67, wherein the functional nano-structured coating is provided on the second surface of the glass product facing a vehicle interior.

76. (New) The glazing according to claim 67, wherein the functional material comprises indium tin oxide.

77. (New) The glazing according to claim 67, wherein the at least one glass substrate comprises soda-lime-silica glass.

78. (New) A method of manufacturing an automotive or architectural glazing,
the automotive or architectural glazing comprising: a glass product comprising first and second surfaces, wherein the first surface faces an exterior side of the automotive or architectural glazing and the second surface faces an interior side of the automotive or architectural glazing, wherein the glass product comprises at least one glass substrate; and a functional nano-structured coating having at least one function from a functional material applied to a precursor nano-structured coating having a porous surface, wherein the functional material coats the precursor nano-structured coating within the porous surface and comprises at least one Low-Emissivity (Low-E) functional material, at least one infrared absorbing coating or at least one conductive coating, and wherein the precursor nano-structured coating comprises nano-pores less than or equal to 400 nm in diameter and the functional nano-structured coating is from 50 nm to 1 μm thick,
the method comprising:
providing a first glass substrate as the at least one glass substrate of the glass product;
depositing a silica-based coating on at least one surface of the first glass substrate;
heating the first glass substrate and the silica-based coating to heat treat the first glass substrate and to cause phase separation in the silica-based coating, wherein heat treating the first glass substrate comprises at least one of bending the first glass substrate or tempering the first glass substrate;
etching the silica-based coating to provide the precursor nano-structured coating on the first glass substrate; and
applying the functional material over the precursor nano-structured coating, thereby forming the functional nano-structured coating.

79. (New) The method according to claim 78, wherein heating the first glass substrate and the silica-based coating comprises heating the first glass substrate and the silica-based coating from 560°C-700°C and holding the first glass substrate and the silica-based coating at a peak temperature from 10-15 minutes.

80. (New) The method according to claim 78, further comprising:
laminating the first glass substrate with a second glass substrate; and
providing at least one polymer interlayer between the first glass substrate and the second glass substrate.

81. (New) The method according to claim 78, wherein the functional nano-structured coating is applied by physical vapor deposition onto the first glass substrate, wherein the first glass substrate is flat.

82. (New) The method according to claim 78, wherein heat treating the first glass substrate comprises bending the first glass substrate.
83. (New) The method according to claim 78, wherein heat treating the first glass substrate comprises tempering the first glass substrate, wherein phase separation of the silica-based coating occurs while the first glass substrate and the silica-based coating are heated, and then the first glass substrate and the silica-based coating are cooled to temper the first glass substrate.

84. (New) The method according to claim 78, wherein the first glass substrate and the silica-based coating are heated at 700°C.

85. (New) The method according to claim 78, wherein the first glass substrate comprises soda-lime-silica glass.

86. (New) The method according to claim 78, wherein the phase separation is spinodal decomposition.




Allowable Subject Matter
Claims 67-69, 71-86 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see references previously cited) would render obvious a nanostructured coating on top of a functional layer as recited in now cancelled claim 1, a hydrophobic coating on top of a nanostructured coating wherein the hydrophobic coating could be considered a functional layer (see discussion in previous Office Action), the art simply does not teach nor does it render obvious a functional layer of a Low-e material, IR absorbing coating or a conductive coating on, and within, the porous surface of a nanostructured coating as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784